Case: 10-40912     Document: 00511785954         Page: 1     Date Filed: 03/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012

                                       No. 10-40912                        Lyle W. Cayce
                                                                                Clerk

JESSE COPELAND,

                                                  Plaintiff - Appellant
v.

BRAD LIVINGSTON; NATHANIEL QUARTERMAN; BILL PIERCE;
AKBAR SHABAZZ; VANCE DRUM; DAVID W. SWEETIN; FRANKIE L.
REESCANO; GREGGORY M. OLIVER; SELESTER D. BACON; BLAKE
LAMB; ORLANDO C. JOHNSON,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:08-CV-94


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        Jesse Copeland, an inmate of the Texas Department of Criminal Justice
(TDCJ), refused to leave a Muslim religious meeting in the prison chapel after
prison officials ordered the meeting’s conclusion.               The prison disciplined
Copeland for causing a disturbance and placed him on disciplinary restrictions,



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40912      Document: 00511785954         Page: 2    Date Filed: 03/13/2012



                                      No. 10-40912

including a six-month ban on attending other religious meetings.1 Copeland
filed a complaint in the District Court for the Eastern District of Texas,
challenging this ban and other prison policies affecting Muslim inmates. The
district court disposed of Copeland’s complaint through dismissal and summary
judgment.      For the following reasons, the district court’s judgment is
AFFIRMED.
                                             I.
       On July 21, 2006, Jesse Copeland attended a Muslim religious meeting in
a prison chapel at the Eastham Unit. At the meeting, Copeland and two other
inmates addressed the group. While the last inmate was speaking, prison
officials entered the chapel and instructed all the inmates to pack up and leave.
Copeland refused, and insisted that he be allowed to speak with a higher-
ranking prison official. A disturbance followed, requiring thirty officers to go
to the chapel to escort inmates to their housing areas. For his role in the
disturbance, Copeland received forty-five days of cell restriction and loss of good-
time credits, and a ban on attending religious gatherings for six months.
       On May 19, 2008, Copeland, pro se, filed a complaint in the District Court
for the Eastern District of Texas, naming as defendants the TDCJ and several
prison officials in their individual and official capacities. Copeland’s initial
complaint is difficult to discern, but he later amended his complaint to more
clearly allege violations of 42 U.S.C. § 1983, based on the First Amendment’s
protection of free religious exercise and the Fifth Amendment’s prohibition on


       1
        Copeland’s amended complaint states that he was banned from religious meetings for
“nearly one year.” Through a Spears hearing, it became evident that the ban was, in fact,
imposed for six months. A Spears hearing is “an evidentiary hearing in the nature of a
Fed.R.Civ.P. 12(e) motion for more definite statement.” Eason v. Holt, 73 F.3d 600, 602 (5th
Cir. 1996). The hearing is designed to “bring into focus the factual and legal bases of
prisoners’ claims.” Id. Facts adduced at a Spears hearing become part of the pleadings. Id.
Accordingly, we consider the fact that Copeland was banned from religious meetings for six
months a clarification of his less-specific allegation on the length of the ban.

                                             2
   Case: 10-40912       Document: 00511785954          Page: 3    Date Filed: 03/13/2012



                                       No. 10-40912

double jeopardy. His complaint also alleges violations of the Religious Land Use
and Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc-cc5.2 Copeland
seeks declaratory relief, injunctive relief, nominal damages, and punitive
damages. Copeland’s claims are based not only on his discipline stemming from
the July 21, 2006, meeting, but also on the prison chaplain’s alleged hostility
toward Muslim inmates and the presence of Christian symbols in the chapel
where Muslim inmates gather for prayer.
       The case was referred to a magistrate judge, who conducted a Spears
hearing on February 19, 2009. Following that hearing, the magistrate judge
issued a report recommending dismissal of Copeland’s federal claims as frivolous
and for failure to state a claim under 28 U.S.C. § 1915A. The district court
adopted the report in its entirety on August 7, 2009, and entered judgment that
day.
       Copeland later successfully moved for relief from that judgment, but only
as to his allegation that the chapel provided for Muslim inmates contained
Christian symbols. The magistrate judge ordered defendants Vance Drum, Bill
Pierce, and Akbar Shabazz to answer Copeland’s complaint as to that
allegation.3     After answering the complaint, these defendants moved for
summary judgment, arguing that Copeland had failed to exhaust his
administrative remedies.           The magistrate judge recommended granting
summary judgment. The district court again adopted the magistrate judge’s



       2
         Copeland’s amended complaint contains several other federal and state law claims,
but he does not include arguments concerning these claims in the body of his brief.
Accordingly, we do not consider them on appeal. See Longoria v. Dretke, 507 F.3d 898, 901
(5th Cir. 2007) (“Although we liberally construe pro se briefs, such litigants must still brief
contentions in order to preserve them.”).
       3
        According to Copeland’s amended complaint, Vance Drum is the Christian Chaplain
at the Eastham Unit, Bill Pierce is the Director of Chaplaincy for the TDCJ, and Akbar
Shabazz is the Islamic Chaplain at the Eastham Unit.

                                              3
   Case: 10-40912   Document: 00511785954      Page: 4   Date Filed: 03/13/2012



                                  No. 10-40912

report, granted summary judgment, and entered a final judgment on August 24,
2010. Copeland, pro se, appeals.
                                       II.
      We review the district court’s dismissal under 28 U.S.C. § 1915A de novo,
accepting the facts alleged in the complaint as true and viewing them in the
light most favorable to Copeland. Green v. Atkinson, 623 F.3d 278, 280 (5th Cir.
2010). We also review the district court’s grant of summary judgment de novo.
Copeland v. Wasserstein, Perella & Co., Inc., 278 F.3d 472, 477 (5th Cir. 2002).
                                       A.
      Copeland alleges a First Amendment free exercise violation under § 1983
and a violation of his rights under RLUIPA, based on his six-month ban from
attending religious meetings. The First Amendment, as applied to the states by
the Fourteenth Amendment, prohibits laws “respecting an establishment of
religion, or prohibiting the free exercise thereof.”     U.S. Const. amend. I.
Similarly, RLUIPA provides that “[n]o government shall impose a substantial
burden on the religious exercise of a person . . . confined to an institution.” 42
U.S.C. § 2000cc-1(a).
      The district court dismissed these claims because it held that they were
frivolous. That holding may be in error if we view the substance of the claims,
but, as we explain below, there are procedural bars to Copeland’s recovery:
sovereign immunity, qualified immunity, and mootness. Although these issues,
which were raised in an answer filed after most of Copeland’s claims had been
dismissed, were not considered by the district court, we will consider them here
because they either implicate our jurisdiction or involve purely legal issues.
                                        1.
      The appellees first argue that Copeland cannot recover money damages
from either the TDCJ or the other defendants in their official capacities because
that recovery is barred by sovereign immunity. We agree.

                                        4
   Case: 10-40912    Document: 00511785954       Page: 5    Date Filed: 03/13/2012



                                   No. 10-40912

      Texas and its state employees in their official capacities enjoy sovereign
immunity from RLUIPA damages actions. See Sossamon v. Lone Star State of
Tex., 560 F.3d 316, 331 (5th Cir. 2009), aff’d, 131 S.Ct. 1651 (2011). Also,
“[s]ection 1983 does not provide a cause of action against states or state
employees in their official capacities for damages.” Id. at 335 n.74 (citing Will
v. Mich. Dep’t of State Police, 491 U.S. 58, 66-67 (1989)).
                                          2.
      The appellees next argue that Copeland cannot recover money damages
from any of the defendants in their individual capacities under RLUIPA because
RLUIPA does not create a private right of action against individuals for
damages. The appellees are correct. Id. at 329. Therefore, Copeland’s RLUIPA
damages action against individual defendants warrants dismissal.
                                          3.
      Furthermore, the individual defendants claim qualified immunity from
Copeland’s First Amendment claim under § 1983. “Qualified immunity shields
. . . state officials from money damages unless a plaintiff pleads facts showing (1)
that the official violated a statutory or constitutional right, and (2) that the right
was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v.
al-Kidd, 131 S.Ct. 2074, 2080 (2011). Immunity should be granted unless
existing legal precedent has “placed the statutory or constitutional question
beyond debate.” Id. at 2083.
      Even if, on appellate review, we concluded that the six-month ban violated
Copeland’s First Amendment rights, the defendants would be entitled to
qualified immunity because the unconstitutionality of the ban was not clear at
the time it was imposed. Prison officials have broad discretion in balancing
prisoner rights with prison security. See generally Turner v. Safley, 482 U.S. 78,
84-85 (1987). We have held that some restrictions on religious meetings in
prison—even restrictions that are indefinite and imposed on inmates who have

                                          5
   Case: 10-40912   Document: 00511785954     Page: 6   Date Filed: 03/13/2012



                                 No. 10-40912

not abused religious meeting times—do not offend the First Amendment. See
Baranowski v. Hart, 486 F.3d 112, 120 (5th Cir. 2007); Adkins v. Kaspar, 393
F.3d 559, 565 (5th Cir. 2004). Copeland’s right to attend religious meetings,
despite his misconduct at such a meeting, was therefore unclear, and the
individual defendants are entitled to qualified immunity.
                                        4.
      The appellees also argue that Copeland’s pursuit of injunctive and
declaratory relief is moot. It is “beyond dispute that a request for injunctive
relief generally becomes moot upon the happening of the event sought to be
enjoined.” Harris v. City of Houston, 151 F.3d 186, 189 (5th Cir. 1998). On
appeal, Copeland argues that his disciplinary restrictions, not the prison’s
disciplinary policy, offended the First Amendment and RLUIPA. Because
Copeland is no longer under disciplinary restrictions, we are left with nothing
to enjoin, and his request for an injunction is moot. Because Copeland’s request
for an injunction is moot and because, as discussed above, his pursuit of damages
is barred by immunity doctrines, he lacks the necessary injury-in-fact to pursue
declaratory relief. See Danos v. Jones, 652 F.3d 577, 584 (5th Cir. 2011). A
declaration that Copeland should not have been punished in this way would not
remedy any alleged injury. See id. Therefore, we hold that Copeland’s requests
for injunctive and declaratory relief are moot, and we lack jurisdiction to
consider them.
                                       B.
      Copeland bases his Fifth Amendment double jeopardy claim on his six-
month ban from religious meetings. He argues that the ban was imposed
informally and in addition to a formal punishment: forty-five days of cell
restriction and loss of good-time credits.    Copeland contends that he was




                                       6
   Case: 10-40912       Document: 00511785954          Page: 7     Date Filed: 03/13/2012



                                       No. 10-40912

therefore unconstitutionally punished twice for the same offense. We disagree.4
Prison discipline falls outside the scope of double jeopardy. See United States v.
Galan, 82 F.3d 639, 640 (5th Cir. 1996). We hold the district court did not err
in dismissing Copeland’s Fifth Amendment double jeopardy claim.
                                              C.
       In addition to his claims stemming from the 2006 disturbance at the prison
chapel and his subsequent discipline, Copeland alleges a First Amendment
violation under § 1983 and a RLUIPA violation based on policies at the Eastham
Unit experienced by all Muslim inmates.
                                              1.
       Copeland alleges that Chaplain Vance Drum has created a hostile
environment for Muslim inmates by requiring staff support inmates to attend
Muslim religious meetings and to set up recording equipment to monitor those
meetings. Drum has allegedly stated that the officials attend those meetings to
ensure that “blackism” is not practiced at the Eastham Unit.
       The practice of monitoring prison religious gatherings is neither a First
Amendment nor RLUIPA violation. See DeMoss v. Crain, 636 F.3d 145, 155-56
(5th Cir. 2011). Monitoring alone does not prevent the free exercise of religion
in a manner that is actionable. Nor do ill-chosen remarks. We hold that
Copeland fails to state a claim here, no matter how generously we construe the
facts alleged.5




       4
          Our foregoing discussion of sovereign immunity and mootness applies with equal
force here. We address the substantive defect in Copeland’s Fifth Amendment claim because
the discussion is necessary to address the liability of individual defendants.
       5
         Our sovereign immunity discussion applies here also. We discuss the substantive
defect in this particular claim because the discussion is necessary to address the liability of
individual defendants and to address claims for injunctive and declaratory relief regarding this
prison policy, which we presume is ongoing.

                                               7
   Case: 10-40912    Document: 00511785954      Page: 8   Date Filed: 03/13/2012



                                  No. 10-40912

                                        2.
      Copeland also argues that the chapel where Muslim inmates are permitted
to meet and pray contains various Christian symbols. The district court granted
summary judgment to the appellees on this claim because Copeland failed to
exhaust his administrative remedies.
      Under the Prison Litigation Reform Act, “[n]o action shall be brought with
respect to prison conditions under section 1983 of this title, or any other Federal
law, by a prisoner . . . until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a). The prison’s administrative procedures, not
federal law, provide the level of factual detail that a prisoner must allege in a
grievance in order to exhaust his administrative remedies. Jones v. Bock, 549
U.S. 199, 218 (2007). Grievances should further the goal of the exhaustion
requirement, that is to give prison officials the “opportunity to resolve disputes
. . . before being haled into court.” Id. at 204. We have previously summarized
the sort of detail TDCJ requires prisoners to allege in furtherance of that goal:
         Among other things, the rules direct inmates to write ‘briefly
         and clearly’ but also to ‘be very specific about your grievance
         or your problem.’ They state that a grievance should contain
         facts, not legal words or conclusions. They further direct the
         prisoner to ‘[t]ell us what action you want us to take to resolve
         your grievance or problem’ . . . .
Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004).
      With respect to the conditions of the chapel, the only statement Copeland
made in his initial administrative grievance is that the chapel “does not
accommodate the ‘minimal’ requirements to permit a lawful mode of prayer for
Muslims.”    This statement is neither specific nor clear about the alleged
problem: the presence of Christian symbols. Also, Copeland’s grievance does not
contain a request for TDCJ to modify the chapel in any way or to provide an
alternative place for Muslim inmates to pray.          We hold that Copeland’s


                                        8
  Case: 10-40912    Document: 00511785954    Page: 9   Date Filed: 03/13/2012



                                No. 10-40912

grievance did not comply with TDCJ’s administrative procedures, and therefore
did not permit the exhaustion of administrative remedies. His vague statement
about “minimal requirements” for prayer did not give prison officials the
opportunity to resolve the dispute concerning the chapel administratively.
Because Copeland failed to exhaust his administrative remedies, he was not
entitled to bring an action based on the Christian symbols in the chapel, and
summary judgment was appropriate.
                                     III.
      In review, Jesse Copeland contends that his six-month ban from prison
religious gatherings violated his First Amendment and RLUIPA rights. These
claims are either asserted against immune defendants or are moot. He also
contends that the six-month ban constituted unconstitutional double
punishment. We find no merit in that argument.
      Additionally, Copeland complains that certain general conditions at the
Eastham Unit violate his First Amendment and RLUIPA rights. We hold that,
in challenging the monitoring of prison inmates, he states no claim for a First
Amendment or RLUIPA violation.        As to Copeland’s challenge concerning
Christian symbols in the prison chapel, we hold that he failed to exhaust his
administrative remedies. The district court’s judgment is therefore
                                                                  AFFIRMED.




                                      9